United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-2235
                                ___________

Arion O’Neal,                          *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
Carl White,                            *
                                       * Appeal from the United States
             Defendant,                * District Court for the
                                       * Western District of Missouri
David D. White, Dr.; Dunet             *
Belancourt, Dr.; Correctional Medical *      [UNPUBLISHED]
Services; H. Osaghae-Morgan; Kevin     *
Martin; Randall Treadwell; Mary Snarr, *
                                       *
             Appellees,                *
                                       *
Tony Gannon; Teresa Thornburg,         *
                                       *
             Defendants.               *
                                  ___________

                       Submitted: March 23, 2000

                            Filed: July 12, 2000
                                ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________
PER CURIAM.

       Arion O’Neal, a Missouri prisoner, appeals from the final judgment entered in
the District Court1 for the Western District of Missouri, granting summary judgment in
favor of defendants in his 42 U.S.C. § 1983 action for deliberate indifference to his
serious medical needs. For reversal, O’Neal argues defendants exhibited deliberate
indifference by failing to use chemotherapeutic drugs sooner to treat his condition, and
by continuing to prescribe steroids when he constantly complained his condition was
worsening. For the reasons discussed below, we affirm the judgment of the district
court.

      We review de novo the district court’s grant of summary judgment. See Dulany
v. Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997). To state an Eighth Amendment
medical-needs claim, O’Neal must show that defendants knew of, yet deliberately
disregarded, his serious medical needs. See id. at 1239. The parties do not dispute that
O’Neal’s rare condition--neurosarcoidosis--qualifies as a serious medical need.

       We agree with the district court, however, that O’Neal failed to raise a genuine
issue on whether defendants deliberately disregarded his medical needs. Viewing the
evidence most favorably to O’Neal, medical records show defendants responded to his
complaints from the moment he entered prison, consistently provided the treatment
commonly used for his condition, referred him to specialists at the University of
Missouri Hospital and Clinics, and ran multiple diagnostic tests to determine his
medical needs. See Logan v. Clarke, 119 F.3d 647, 649-50 (8th Cir. 1997) (where
prison doctors treated inmate on numerous occasions and offered him variety of pain
killers, prison doctors were not deliberately indifferent); Camberos v. Branstad, 73 F.3d
1
       The Honorable Scott O. Wright, Senior United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
                                           -2-
174, 177 (8th Cir. 1995) (prison nurses were not deliberately indifferent because they
chronicled inmate’s numerous medical complaints, often referred him to physician’s
assistant, and sent him to outside hospital seven times for further treatment). We
conclude, moreover, that O’Neal’s failure to submit verifying medical evidence to show
a detrimental effect from any delay in tests, surgery, or alternative treatments was fatal
to his Eighth Amendment claim. See Crowley v. Hedgepeth, 109 F.3d 500, 502 (8th
Cir. 1997) (where inmate complains that delay in medical treatment violated Eighth
Amendment, inmate must present verifying medical evidence to show detrimental effect
of delay).

      We also agree with the district court that O’Neal failed to create a triable issue
on whether he was treated differently than similarly situated inmates, as he did not
present any evidence of their treatment. See Rouse v. Benson, 193 F.3d 936, 942-43
(8th Cir. 1999).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-